DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/17/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US Pub. 2010/0039851).
Regarding claim 1, Fig. 17 of Morita discloses an apparatus, comprising: 
an array [CORE]of memory cells including a number of memory cells [MC] coupled to an access line [WL]; 
a number of sense amps [SA], wherein each of the number of memory cells [MC] is coupled to a corresponding sense amp [SA] of the number of sense amps [as clearly shows in Fig. 17, each SA is corresponding to a column of memory cell]; and  
a controller [CMDB] coupled to the array [CORE] configured to: 
sense the number of memory cells [MC] by comparing inputs from the first number of memory cells [MC] to inputs from a first memory cell [RMCO and RMC1] coupled to the corresponding sense amp [SA] for each of the number of memory cells [paragraph 0107].
Regarding claim 2, Fig. 17 of Morita discloses wherein first memory cell [RMCO & RMC1] is programmed with signals corresponding to complementary data states [RMCO programmed 0 and RMC1 programmed 1, paragraph 0105].
Regarding claim 3, Fig. 17 of Morita discloses wherein a first data state of the complementary data states [0 state] corresponds to a first data state [0] of the number of memory cells [paragraphs 0105 and 0107].
Regarding claim 4, Fig. 17 of Morita discloses wherein a second data state [1 state] of the complementary data states corresponds to a second data state [1 data] of the number of memory cells [paragraphs 0105 and 0107].
Regarding claim 5, Fig. 17 of Morita discloses wherein each of the number of memory cells are coupled a corresponding digit line [BL] that is within four digit lines [plurality of BL] of a digit line coupled to the first memory cell.
Regarding claim 6, Fig. 17 of Morita discloses wherein the inputs from the first memory cell include complementary signals [0 and 1, paragraph 0105].
Regarding claim 7, Fig. 17 of Morita discloses wherein the first memory cell includes two storage elements [RMC0 and RMC1].
Regarding claim 8, Fig. 17 of Morita discloses wherein the number of memory cells each include a single storage element [paragraph 0100].
Regarding claim 9, Fig. 17 of Morita discloses a method, comprising: sensing [by sense amplifier SA] a number of memory cells coupled to an access line [WL] based upon inputs [SF] from the number of memory cells [MC] and a first memory cell [RMC0 & RMC1] programmed with complementary signals [SFE & SFO], wherein each of the number of memory cells [MC] is coupled to a corresponding sense amp [SA] of a first number of sense amps [each sense amplifier SA is corresponding to each BL] and wherein the first memory cell [RMCO and RMC1] is coupled to the corresponding sense amp [SA] for each of the first number of memory cells.
Regarding claim 10, Fig. 17 of Morita discloses firing [activating] the access line [WL] to obtain the inputs [SF] from the number of memory cells [MC].
Regarding claim 11, Fig. 17 of Morita discloses firing [activating WL] the access line [WL] to obtain the input from the first memory cell [MC and RMCO and RMC1 connect to same WL].
Regarding claim 12, Fig. 17 of Morita discloses sensing the number of memory cells [MC on BL that adjacent to RBLE] based upon inputs from the first memory cell [RMC0] that is adjacent to one of the number of memory cells.
Regarding claim 13, Fig. 17 of Morita discloses programming the first memory cell [RMCO] with complementary signals [0 state] that include a first signal corresponding to a first data state of the number of memory cells [paragraph 0105 and 0107].
Regarding claim 14, Fig. 17 of Morita discloses programming the first memory cell [RMC1] with complementary signals [1 state] that include a second signal [signal for state 1] corresponding to a second data state of the number of memory cells [paragraphs 0105 and 0107].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825